Citation Nr: 1716681	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for rhinitis and sinusitis.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for rhinitis and sinusitis.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and back disability.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for a skin disability.

8.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected back disability.

9.  Entitlement to service connection for chronic fatigue syndrome (CFS).

10.  Entitlement to service connection for a muscle disability.

11.  Entitlement to a rating in excess of 10 percent for a back disability before August 3, 2016, and in excess of 40 percent thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to September 1986 and from November 1990 to July 1991, including service in Southwest Asia during the Persian Gulf War.  The Veteran had additional service in the Army National Guard (ANG) of Alabama.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  An August 2010 rating decision declined to reopen the claims of entitlement to service connection for rhinitis, sinusitis, and hypertension.   The August 2010 rating decision additionally granted service connection for a back disability and assigned an initial noncompensable rating.  Subsequent rating decisions have staged the rating of the Veteran's back disability as set forth above.  A March 2011 rating decision declined to reopen the claim of entitlement to service connection for migraine headaches, and it denied the claims of entitlement to service connection for a skin disability, OSA, CFS, and a muscle disability.   

The issues of entitlement to service connection for rhinitis, sinusitis, hypertension, migraine headaches, a skin disability, OSA, CFS, and a muscle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 2007 rating decision declined to reopen the claim of entitlement to service connection for rhinitis and sinusitis, and it denied the claim of entitlement to service connection for hypertension.

2.  The evidence received since the February 2007 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for rhinitis, sinusitis, and hypertension.

3.  A December 1993 rating decision denied the claim of entitlement to service connection for headaches.

4.  The evidence received since the December 1993 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for migraine headaches.

5.  Before August 7, 2012, the Veteran's back disability was not manifested by forward flexion functionally limited by pain to 60 degrees or fewer, a combined range of motion of the thoracolumbar spine functionally limited by pain to 120 degrees or fewer, or muscle spasm or guarding; no incapacitating episodes of intervertebral disc disease (IVDS) or ankylosis was shown.

6.  Since August 7, 2012, the Veteran's back disability has been manifested by forward flexion limited by pain to 30 degrees; no incapacitating episodes of IVDS or ankylosis has been shown.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision declining to reopen the claim of entitlement to service connection for rhinitis and sinusitis and denying the claim of entitlement to service connection for hypertension is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  The December 1993 rating decision denying the claim of entitlement to service connection for a headache disability is final.  38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

3.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for rhinitis, sinusitis, hypertension, and a migraine headache disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

4.  Before August 7, 2012, the criteria for a rating in excess of 10 percent for a back disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2016).

5. Between August 7, 2012, and August 3, 2016, the criteria for a rating of 40 percent, but no greater, for a back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2016).

6. Since August 7, 2012, the criteria for a rating in excess of 40 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is reopening the Veteran's claims of entitlement to service connection for rhinitis, sinusitis, hypertension, and migraine headaches.  As such, the Board finds that any error related to VA's duties to notify and assist is moot with respect to these claims.  

With respect to the Veteran's claim of entitlement to an increased rating for a back disability, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran was provided with all appropriate notification in April 2009.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran was provided with examinations addressing his back disability in January 2010, December 2010, August 2012, and August 2016.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to participate in a hearing before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

Decisions of the RO that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or considered to be beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for rhinitis and sinusitis was last finally denied in an February 2007 rating decision.  This rating decision found that the Veteran had not submitted new and material evidence in support of his claim, which had been last denied in December 1993, based partially on a negative examination of the head, face, and neck.  The Veteran did not appeal the February 2007 rating decision, no evidence was received within one year of the February 2007 rating decision, and no new service records have been submitted.  Therefore, the February 2007 rating decision is final.  

Since that time, medical evidence, for example an examination from December 2010, has been added to the record suggesting that the Veteran suffers from a chronic sinus disability.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, given the medical evidence suggests that the Veteran indeed has a current disability, the Board finds that the newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for rhinitis and sinusitis is reopened.

The Veteran's claim of entitlement to service connection for hypertension was last finally denied in an February 2007 rating decision.  This rating decision found that the Veteran had not submitted evidence of a current disability.  The Veteran did not appeal the February 2007 rating decision, no evidence was received within one year of the February 2007 rating decision, and no new service records have been submitted.  Therefore, the February 2007 rating decision is final.  

Since that time, medical evidence, for example an examination from December 2010, has been added to the record suggesting that the Veteran suffers from a hypertension disability.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, given the medical evidence suggests that the Veteran indeed has a current disability, the Board finds that the newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for hypertension is reopened.

The Veteran's claim of entitlement to service connection for migraine headaches was last finally denied in a December 1993 rating decision.  This rating decision found that the Veteran had not submitted evidence of a current disability.  The Veteran did not appeal the December 1993 rating decision, no evidence was received within one year of the December 1993 rating decision, and no new service records have been submitted.  Therefore, the December 1993 rating decision is final.  

Since that time, medical evidence, for example an examination from December 2010, has been added to the record suggesting that the Veteran suffers from a migraine headache disability.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, given the medical evidence suggests that the Veteran indeed has a current disability, the Board finds that the newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for migraine headache is reopened.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods other than those discussed herein.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same manifestation of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  

In this case, the Veteran's back disability is rated 10 percent disabling under Diagnostic Code 5242, applicable to degenerative arthritis of the spine, before August 3, 2016, and 40 percent disabling thereafter.  The Veteran is seeking higher ratings.

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R § 4.71a, Diagnostic Code 5243 (2016).  The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Formula for Rating IVDS Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

20 percent:	Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months.
40 percent:	Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.
60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

38 C.F.R § 4.71a, Diagnostic Code 5243 (2016).

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  
When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).  

Turning to the facts in this case, the Veteran filed his underlying claim of entitlement to service connection for a back disability in March 2009.  The Veteran underwent a VA examination in January 2010, at which time the Veteran denied experiencing any hospitalizations, surgery, trauma, or neoplasm relating to his spine.  The Veteran denied a history of fatigue or weakness, but he complained of decreased motion, stiffness, spasms, and pain.  The Veteran indicated that he experienced moderate lower back pain every day.  The Veteran denied experiencing flare-ups of his back disability.  The Veteran used no assistive devices or aids, and he was able to walk one-quarter mile.  The examiner indicated that the Veteran experienced seven one-day incapacitating episodes of spine disease during the preceding 12 months.   

Upon physical examination of the Veteran, his posture and gait were noted to be normal, and there was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  No spasm, atrophy, guarding, painful motion, tenderness, or weakness was noted.  The Veteran had flexion to 80 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  The examiner did not observe objective evidence of pain with the Veteran's range of motion testing, and there were no additional functional limitations following repetitive motion testing.  The examiner noted that the Veteran's back disability had a mild effect on his ability to bathe, dress, and toilet; it had a moderate effect on his ability to engage in chores, shopping, exercise, recreation, travel, feeding, and grooming; and it had a severe effect on his ability to engage in sports.  

In a December 2010 Gulf War Examination, the Veteran complained of low back pain, but he denied experiencing flare-ups of spinal disease.  The Veteran did not require assistive aids.  The Veteran's gait was normal.  Upon physical examination, there were no abnormalities of the spinal muscles, such as guarding, spasm, or tenderness.  No ankylosis was noted.  The Veteran had flexion to 70 degrees, extension to 20 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 30 degrees.  The examiner noted objective evidence of pain with motion, but repetitive motion did not result in an additional limitation.  

In an August 2012 VA examination, the Veteran complained of daily severe low back pain with intermittent stiffness and spasm.  Medications provided the Veteran with fair relief of his symptoms.  The Veteran did not use assistive divides.  The Veteran reported that he could stand for only a few minutes and walk for a few feet.  The Veteran reported that he experienced flare-ups with prolonged activity that resulted in worsening pain.  The Veteran had flexion to 30 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 10 degrees; in all cases, the examiner indicated that there was objective evidence of pain 0 degrees.  Repetitive use testing did not result in an additional limitation of motion.  The examiner noted that the Veteran suffered a functional loss in the form of less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  The Veteran did not have localized tenderness or pain to palpation for the joints and soft tissue of the back.  The Veteran did not have guarding or muscle spasm of the spine.  The examiner indicated that the Veteran did not have IVDS of the spine.  

The Veteran underwent a VA examination in August 2016, at which time it was noted that the Veteran had a long history of chronic, non-radiating back pain.  The Veteran reported that he could not walk 100 yards without stopping, and he could not sit or stand for more than 15 minutes.  The Veteran denied experiencing flare-ups, but he indicated that he experienced functional loss with an inability to bend at the waist or carry any weight.  The Veteran had flexion to 20 degrees, extension to 0 degrees, and bilateral lateral flexion to 10 degrees.  The Veteran declined to attempt to rotate his spine.  The examiner noted that the Veteran had pain throughout all ranges of motion, with evidence of pain with weight-bearing.  No ankylosis of the spine was noted.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was tender to palpation over the lower lumbar spine, and he was mildly tender to palpation over the lumbar paraspinalis.  The Veteran declined to engage in repetitive motion testing.  The examiner noted that the Veteran had localized tenderness and guarding that did not result in an abnormal gait or spinal contour.  The examiner indicated that the Veteran did not have IVDS of the spine.  

Turning to an evaluation of these facts, the Board again notes that the Veteran is in receipt of a 10 percent rating before August 3, 2016, and a 40 percent rating thereafter.  The Board will first evaluate whether the Veteran is entitled to a rating in excess of 40 percent at any time.  While the Veteran has shown a limitation of motion in his back, the Veteran has never been diagnosed with ankylosis.  Indeed, examiners in January 2010, December 2010, and August 2016 specifically found that the Veteran did not suffer from ankylosis of the spine, despite his restricted range of motion.  As such, a schedular rating of 50 percent or greater is therefore unwarranted at any time under the General Rating Formula for Diseases and Injuries of the Spine.  The Veteran is thus in receipt of a maximum 40 percent rating since August 3, 2016, and the Board's analysis will turn to whether the Veteran is entitled to a rating in excess of 10 percent at any time before August 3, 2016.  

A rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine requires forward flexion of the thoracolumbar spine limited to 30 degrees or less.  In this case, in January 2010, the Veteran had flexion to 80 degrees without pain; in December 2010, the Veteran had flexion to 70 degrees with pain, and; in August 2012, the Veteran had flexion to 30 degrees with pain.  With the Veteran first showing a limitation of flexion to 30 degrees at the time of his August 7, 2012, examination, the Board finds that a rating of 40 percent is warranted as of that date.  A 40 percent rating is unwarranted before that date because the Veteran consistently showed flexion of greater than 30 degrees.  

With the Board's award of a 40 percent evaluation from August 7, 2012, the Board will next determine whether the Veteran is entitled to a rating in excess of 10 percent before that time.  A 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As noted above, the Veteran showed flexion during this time limited, at worst, to 70 degrees, even taking the Veteran's complaints of pain into consideration.  The Veteran showed a combined range of motion of the thoracolumbar spine during this time limited, at worst, to 200 degrees in December 2010, even taking the Veteran's complaints of pain into consideration.  In January 2010 and December 2010, the Veteran was noted not to have muscle spasm or guarding.  Thus, the Board finds that the Veteran's disability picture does not meet the criteria for an evaluation in excess of 10 percent before August 7, 2012.  

In reaching this conclusion, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2016).  Although the Board accepts the Veteran's assertions that his lumbar spine disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his lumbar spine disability generally do not demonstrate a degree of functional loss so as to warrant higher ratings for the period on appeal.

Moreover, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  

Ratings in excess of those currently assigned are similarly unavailable under the formula for rating IVDS.  While examiners may have suggested that the Veteran experiences incapacitating episodes, the record also reflects that this was based on the Veteran's self-report.  The record is otherwise devoid of evidence of such episodes, which is characterized by bed rest prescribed by a physician.  While the Veteran has reported needing bed rest on occasion, there has been no showing that bed rest has actually been prescribed during the course of the appeal.  Accordingly, ratings in excess of the currently-assigned 40 percent and 10 percent ratings are unavailable to the Veteran as a result of IVDS, which would require incapacitating episodes having a total duration of at least 2 weeks during any 12-month period.

In sum, the criteria for a schedular rating greater than 10 percent for a back disability have not met before August 7, 2012.  The criteria for a schedular rating of 40 percent, but no greater, for a lumbar spine disability have been met between August 7, 2012, and August 3, 2016.  The criteria for a schedular rating greater than 40 percent for a lumbar spine disability have not met since August 3, 2016.  

Turning now to an evaluation of the neurological manifestations of the Veteran's back disability, the Board notes that the Veteran is not currently in receipt of separate ratings addressing such manifestations.  A separate rating for neurological symptoms would require a finding that the Veteran's symptoms result in at least mild incomplete paralysis.  38 C.F.R. § 4.124a.  The term "mild" is not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Turning to the facts in this case, in January 2010, the Veteran denied experiencing urinary, digestive, or erectile symptoms associated with his back disability.  The Veteran denied experiencing numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  Muscle strength, sensory, and reflex testing were normal.  In December 2010, the Veteran denied experiencing urinary, digestive, or erectile symptoms.  It was noted that the Veteran had no history of weakness, paralysis, paresthesias, or numbness.  The Veteran's muscles were normal.  Motor, reflex and sensory examinations were normal.  In August 2012, motor, reflex, and sensory examinations were normal.  The Veteran was noted to have no pain or other signs or symptoms due to radiculopathy.  In August 2016, motor and sensory examinations were normal.  Reflex testing was hypoactive at the bilateral knees and ankles.  The Veteran was noted to have no pain or other signs or symptoms due to radiculopathy.  

Upon review of these facts, the Board finds that the Veteran has consistently denied experiencing neurological symptoms associated with his back disability.  Consistent with the Veteran's lack of complaint of such symptoms, clinicians have consistently found that the Veteran was neurologically normal, with the exception of the finding of the August 2016 examiner that the Veteran's reflexes were hypoactive.  Despite this finding, without neurological complaint or any findings of a functional impact, the Board finds that the weight of the evidence is against a finding that the Veteran's neurological symptom picture is consistent with mild incomplete paralysis.  A separate evaluation based on the Veteran's neurological symptoms is thus unwarranted.  

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2016); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual symptomatology associated with his back disability.  The weight of the medical evidence of record indicates that the primary symptom of the Veteran's back disability is painful motion, which is contemplated by the schedular criteria.  The Veteran does not have any symptoms from his service-connected back disability that are unusual or are different from those contemplated by the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.

The Board further notes that in January 2017, the RO granted the Veteran's claim of entitlement to a total disability rating based on individual unemployability, and the Veteran has not disagreed with this determination, nor has he since raised the matter.  Therefore, the Board finds that a claim for TDIU is not raised by the record.


ORDER

The claim of entitlement to service connection for rhinitis and sinusitis is reopened, and to that extent only, the appeal is granted.

The claim of entitlement to service connection for hypertension is reopened, and to that extent only, the appeal is granted.

The claim of entitlement to service connection for migraine headaches is reopened, and to that extent only, the appeal is granted.

Before August 7, 2012, a rating in excess of 10 percent for a back disability is denied.  

Between August 7, 2012, and August 3, 2016, a rating of 40 percent, but no greater, for a back disability is granted, subject to the laws and regulations governing the award of monetary benefits.  

Since August 3, 2016, a rating in excess of 40 percent for a back disability is denied.  


REMAND

Additional development of the medical record is required with respect to each of the remanded claims.  

With respect to the Veteran's claim of entitlement to service connection for sinusitis and rhinitis, a December 2010 examiner diagnosed the Veteran with recurrent rhino-sinusitis.  The examiner did not, however, opine as to whether the Veteran's disability was related to his service, to include the exposure to smoke from oil fires noted in a June 2011 treatment record.  The Veteran should be afforded with an additional examination offering such an opinion.  

With respect to the Veteran's claim of entitlement to service connection for a hypertension disability, a December 2010 examination noted that the Veteran had been diagnosed with hypertension.  The examiner did not, however, opine as to whether the Veteran's hypertension was either directly related to his service or secondarily related to his service-connected posttraumatic stress disorder (PTSD) and back disability.  The Veteran should be afforded with such an examination.  

With respect to the Veteran's claim of entitlement to service connection for migraine headaches, a December 2010 examiner diagnosed the Veteran with migraine headaches, and in March 2015, an examiner opined that the Veteran's disability was not likely related to his service.  The examiner did not, however, provide a rationale for this conclusion.  The Veteran should be afforded with an additional examination addressing whether his headache disability is related to his service.  

With respect to the Veteran's claim of entitlement to service connection for a skin disability, a December 2010 examiner diagnosed the Veteran with xerosis and psoriasis.  The examiner did not, however, opine as to whether the Veteran's disability was related to his service.  The Veteran should be afforded with an additional examination offering such an opinion.  

With respect to the Veteran's claim of entitlement to service connection for OSA, in August 2012, after noting that the Veteran had a questionable history of OSA, the examiner opined that the Veteran's OSA was less likely than not secondarily related to his back disability.  The examiner did not, however, opine as to whether the Veteran's OSA was directly related to his service.  The Veteran should be afforded with an additional examination offering such an opinion.  

With respect to the Veteran's claim of entitlement to service connection for CFS and muscle aches, in March 2015, after noting that the Veteran complained of daily fatigue and stating that the Veteran's symptoms were nearly constant, the examiner stated that there was "no current evidence" to support a diagnosis of CFS.  The examiner did not reconcile this opinion with her finding that the Veteran suffered from constant symptoms associated with CFS.  The Veteran should be afforded with an additional examination offering an opinion addressing the Veteran's claimed CFS.

With respect to the Veteran's claim of entitlement to service connection for a muscle disability, in December 2010, an examiner found that examination of the Veteran's muscles was normal.  The examiner additionally attributed the Veteran's muscle aches to "chronic fatigue," while declining to diagnose the Veteran with CFS.  The examiner did not address whether the Veteran's complaints of muscle pain met the criteria for an undiagnosed illness due to his Persian Gulf War service.  The Veteran should be afforded with an additional examination offering an opinion addressing the Veteran's claimed muscle disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examinations to determine the nature and etiology of his rhinitis, sinusitis, hypertension, migraine headache, skin disability, and OSA, CFS, and muscle disability.  The examinations should be conducted, if possible, by examiners who have not previously examined the Veteran.  After examining the Veteran and reviewing the Veteran's claims file, the examiner should:

With respect to the Veteran's rhinitis, sinusitis, hypertension, migraine headache, skin disability, and OSA: 

a) Describe and diagnose each of the Veteran's claimed disabilities.  

b) Address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's rhinitis, sinusitis, hypertension, migraine headache, skin disability, and OSA began during or were otherwise caused by his military service.  Why or why not?

For all requested opinions, please assume that the Veteran was exposed to environmental hazards in-service, including smoke from oil fires for a period of three months beginning in March 1991.

For the opinion addressing the claimed skin disability, please note that the Veteran was treated in June 1991 for a rash on his chest.   

c) Address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's hypertension and migraine headache disabilities were caused or aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by his service-connected PTSD or back disabilities.  Why or why not?

For this opinion, please address the March 2017 contention of the Veteran's representative that medical research links hypertension to PTSD.  

With respect to the Veteran's claimed CFS and muscle disability:

a) Address whether the Veteran's symptoms, including fatigue and muscle pain, meet the diagnostic criteria for CFS.  Why or why not? 

b) If the Veteran's symptoms do not meet the diagnostic criteria for CFS, address whether the Veteran's symptoms of fatigue and muscle pain are attributable to a known clinical diagnosis.

1) If the Veteran's symptoms of fatigue and muscle pain are attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is related to or had its onset in service.  Why or why not? 

2) If the Veteran's symptoms of fatigue and muscle pain are not attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that his symptoms are an undiagnosed illness resulting from his service in the Persian Gulf?  Why or why not? 

2.  Then, readjudicate the issues of entitlement to service connection for rhinitis, sinusitis, hypertension, migraine headache, a skin disability, OSA, CFS, and a muscle disability.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative a Supplemental Statement of the Case and afford the Veteran with an opportunity to respond.  Thereafter, if in order, return the case to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


